NORTONI, J.
This is a garnishment proceeding in all respects, except the amount involved, identical with that of Wheless v. Meyer-Schmid Grocer Co., garnishee of William Morningstar, 140 Mo. App. 572, 120 S. W. 708, decided at this term. In this case, plaintiff, St. Nicholas Hotel Co., sued the defendant, William Morningstar, by attachment and the Meyer-Schmid Grocer Company was garnished as his debtor, identically as in the Wheless case referred to. The indebtedness alleged to be owing from the garnishee to William Morningstar is the identical indebtedness relied upon in the Wheless case. The rights of the parties are to be determined by reference to the same contract between the American Fruit Product Company and William Morningstar, as set out in the Wheless case. The two cases were consolidated and tried in the circuit court, and as thus consolidated, were submitted together here on the same briefs. The questions presented in this case are identical with those ruled in the Wheless ' case.
*593For the reasons given in the opinion in Wheless v. Meyer-Schmid Grocer Company, Garnishee of William Morningstar, the judgment will be reversed, as it was in that case. It is so ordered.
Reynolds, P. J., and Goode, J., concur.